Appeal by the defendant (1) from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered November 21, 1986, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence, and (2), by permission, from an order of the same court, dated February 23, 1988, which denied the defendant’s motion pursuant to CPL 440.10 to vacate the judgment of conviction.
Ordered that the judgment and the order are affirmed.
For the reasons identified in People v Legette (153 AD2d 760 [decided herewith]), the defendant’s motion to set aside the verdict pursuant to CPL 440.10 was properly denied. Similarly, and for reasons also identified in People v Legette (supra), the court properly ordered the closure of the courtroom during the testimony of the two undercover officers and the civilian informant involved in the case.
Contrary to the defendant’s contentions, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support a finding of the defendant’s guilt of the crimes charged beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be lacking in merit. Kooper, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.